United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   March 7, 2007

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 06-50807
                         Conference Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,
versus

ESTEBAN ALONZO-SIERRA,

                                     Defendant-Appellant.



                          Consolidated with
                             No. 06-50815
                         Conference Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,
versus

ESTEBAN ALONZO-SIERRA, also known as Manuel Martinez, also
known as Esteban Alonzo, also known as Esteban Sierra,

                                     Defendant-Appellant.

                       --------------------
          Appeals from the United States District Court
                for the Western District of Texas
                     USDC No. 3:06-CR-796-ALL
                     USDC No. 3:06-CR-244-ALL
                       --------------------

Before KING, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                         No. 06-50807 c/w
                           No. 06-50815
                                -2-

     Appealing the Judgments in Criminal Cases, Esteban Alonzo-

Sierra raises arguments that are foreclosed by Almendarez-Torres

v. United States, 523 U.S. 224, 235 (1998), which held that

8 U.S.C. § 1326(b)(2) is a penalty provision and not a separate

criminal offense.   The Government’s motion for summary affirmance

is GRANTED, and the judgments of the district court are AFFIRMED.